69 N.Y.2d 1029 (1987)
Robert Smith, Respondent-Appellant,
v.
Hooker Chemical & Plastics Corp., Respondent and Third-Party Plaintiff-Respondent. Steel Contracting Corporation, Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted April 13, 1987.
Decided June 9, 1987.
Judge SIMONS taking no part.
Motion for leave to appeal granted. Cross motion for leave to appeal dismissed upon the ground that plaintiff, having stipulated to reducing the amount of damages to which he is entitled, is not aggrieved by the modification for purposes of appeal (see, CPLR 5511; Cohen and Karger, Powers of the New York Court of Appeals § 96, at 408-409, and n 62; Dudley v Perkins, 235 N.Y. 448, 457).